NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AUDRE L. REVIS,                                 No. 18-15151

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00378-DAD-
                                                BAM
 v.

RALPH M. DIAZ, Warden; et al.,                  MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      California state prisoner Audre L. Revis appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order)

(dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

       The district court properly dismissed Revis’s deliberate indifference claims

because Revis failed to allege facts sufficient to show that defendants disregarded

an excessive risk to Revis’s health or safety. See Toguchi v. Chung, 391 F.3d
1051, 1057 (9th Cir. 2004) (a prison official is deliberately indifferent only if he or

she knows of and disregards an excessive risk to inmate health or safety).

       The district court properly dismissed Revis’s due process claim because

Revis failed to allege facts sufficient to show that he was not afforded all the

process that he was due at his disciplinary hearing. See Wolff v. McDonnell, 418
U.S. 539, 563-67 (1974) (to satisfy due process, prison officials must provide

advance written notice of the violation, a written statement as to the evidence

relied upon and the reasons for the disciplinary action taken, and a limited right for

inmates to call witnesses and present documentary evidence in their defense); see

also Superintendent v. Hill, 472 U.S. 445, 455 (1985) (“[T]he requirements of due

process are satisfied if some evidence supports the decision by the prison

disciplinary board . . . .”).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).


                                           2                                       18-15151
AFFIRMED.




            3   18-15151